DETAILED ACTION
This office action is in response to the communication received on 12/04/2020 concerning application no. no. 16/007,296 filed on 06/13/2018.
Claims 1-15 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, regarding the 112(b) rejection of claims 1 and 15, see pages 7, filed 12/04/2020, have been fully considered but they are not persuasive. 

Applicant argues that “the one with ordinary skill in the art would understand the ‘plurality of first images obtained in the past’ are separate from the earlier claimed ‘an ultrasonic image’ as the ultrasonic image is singular and the claim accentuates that the plurality of first images are obtained in the past”.
Examiner respectfully disagrees with Applicant’s arguments. The ultrasonic image is assigned with a position specifying information that is calculated after the obtaining step. The extraction step that includes the plurality of first images occurs after the obtaining and calculating steps and involves the consideration of the position specifying information. Therefore, the steps/functions relating to the ultrasonic image occur in the prior to the extraction of the second image. This means that the accentuation of the acquisition in the past can also be applied to the ultrasonic image and result in a lack of clarity to one with ordinary skill in the art. With regards to the argument that the ultrasonic image is singular, Examiner notes that this is not persuasive as the ultrasonic image can still be part of the plurality of first 
	Examiner respectfully maintains the 112(b) rejection of claims 1 and 15.

Applicant’s arguments, see pages 7-8, filed 12/04/2020, with respect to the 112(d) rejection have been fully considered and are persuasive.  The 112(d) rejection of claims 5-6 has been withdrawn. 

Applicant’s arguments, see page 8, filed 12/04/2020, with respect to the 101 rejection of claims 1-13 and 15 have been fully considered and are persuasive.  The 101 rejection of claims 1-13 and 15 has been withdrawn. 

Applicant's arguments, regarding the 101 rejection of claim 14, see page 8, filed 12/04/2020 have been fully considered but they are not persuasive. 

Regarding the 101 rejection, Applicant argues that the claims are not directed to an abstract idea and even if they were, they are nonetheless “Integrated in to a Practical Application”. Applicant further argues that the Action has not shown the functions of the claims can be performed in the human mind such that they constitute an abstract idea. According to the Applicant, the Action does not look at the claim as a whole with other claim elements and as a whole, the claims are integrated into a practical application.
Examiner respectfully disagrees with Applicant’s arguments with respect to claim 14.  With regards to the Applicant’s argument that the rejection does not show the functions of the claims can be performed with the human mind such that they constitute an abstract idea, the limitation in question recites “calculate image specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition of the incidental information assigned to the ultrasonic image”. This claim element, under broadest reasonable interpretation, covers the performance of the human mind as it is relating to the concept of the calculation of an image position with respect to a probe. While the claim element “incidental information” is recited, this is referring to the position of the probe and the imaged region. This recognition of a probe position relative to an imaged human region can be accomplished with the human mind or the aid of a pen and paper.
With regards to the Applicant’s arguments that the claims are integrated into a practical application, Examiner notes that the additional elements have been considered for the integration into practical applications. The obtaining step in lines 3-7 is pre-solution insignificant activities. That is, these steps are merely data gathering steps that are sorting information that will be used in the calculation step. With regards to the storing of the position specifying information in lines 11-12, the storing is a post-
Examiner respectfully maintains the 101 rejection for claim 14.

Applicant's arguments, regarding the 102 rejection, see page 8, filed 12/04/2020 have been fully considered but they are not persuasive. 

Regarding the 102 rejection, Applicant argues that Nakamura does not describe how the second images are assigned with incidental information including the position specifying information or how the position specifying information is information “corresponding to the calculated position specifying information”.
Examiner respectfully disagrees with Applicant’s arguments. With regards to the position specifying information assigned to the second image, paragraph 0012 teaches that the imaging procedures are required to acquire and store images based on the imaging part, imaging direction, and the contract position and direction of the probe in capturing the ultrasound image. Paragraph 0047 teaches that the ultrasound images are acquired and the standard images are corresponding to the ultrasound images and the determination is done by comparing them to the ultrasonic image. This the case of the shown Fig. 5, the images are corresponding to the heart. Paragraphs 0045-0046 teach that the standard images are associated with imaging procedures (Paragraph 0012 teaches this includes positional information). Paragraph 0048 teaches that the image can continue and allow monitor the position and direction of the probe during imaging to compare them to standard images and allow for their storage.
Examiner respectfully maintains the 102 rejection under Nakamura.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 14, recites “a plurality of first images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasonic image” recited in line 3 is part of the “plurality of first images” or is an image that is taken separately from the first images.  More specifically, the relationship between the “ultrasonic image” claimed in line 3 and the “first plurality of first images” is unclear. 
For purposes of examination, the Office is considering the “plurality of first images” to be separate from the ultrasonic image in line 3.

Claim 5 recites the limitation "the image specifying information" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the second images" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 12, lines 7-8, and recites “a position where the annotation locates on the ultrasonic image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what position in 
For purposes of examination, the Office is considering the “position” to be referring to any position information conveyed by the annotation.

Claim 14 recites the limitation "the position specifying information" in line 14. There is insufficient antecedent basis for this limitation in the claim.

Claim 15, line 14, recites “a plurality of first images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasonic image” recited in line 3 is part of the “plurality of first images” or is an image that is taken separately from the first images.  More specifically, the relationship between the ultrasonic image and the plurality of first images is unclear.
For purposes of examination, the Office is considering the “plurality of first images” to be separate from the ultrasonic image in line 3.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes – The claim recites an ultrasound diagnostic apparatus and therefore, is a machine.
Step 2A, Prong 1, Judicial Exception: Yes – The claim element “calculate image specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition of the incidental information assigned to the ultrasonic image”.
This limitation, as drafted, under its broadest reasonable interpretation, covers the performance of the limitation of the human mind as it is regarding a concept relating to the calculation of image position with respect to a probe. The claim element involves the image recognition based on the “incidental information”. This incidental information is the probe positional information and the image region that is imaged. The recognition of an ultrasonic image based on these two components could be accomplished in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No – The claim recites the following additional elements: obtain an ultrasonic image assigned with incidental information as imaging information, the incidental information including at least one of a body mark and a probe mark, the body mark corresponding to an imaged region at a time when a subject is imaged with an ultrasonic probe, the probe mark defining a position where the ultrasonic probe locates on the body mark; and store the position specifying information in association with the ultrasonic image in a predetermined storage device. The image acquisition and the defining of the probe and body marks on the acquired image amounts to no more than a mere data gathering step which amounts to a pre-solution insignificant activity. The storing of the ultrasonic images amounts to no more than a storing step which amounts to a post-solution insignificant activity.

Step 2B, Inventive Concept: No – Similarly to Step 2A Prong 2, the additional elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of above, claim 14 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura (PGPUB No. US 2018/0256135).

Regarding claim 1, Nakamura teaches an ultrasound diagnostic apparatus comprising processing circuitry configured to: 
obtain an ultrasonic image assigned with incidental information as imaging information, the incidental information including at least one of a body mark and a probe mark, the body mark corresponding to an imaged region at a time when a subject is imaged with an ultrasonic probe, the probe mark defining a position where the ultrasonic probe locates on the body mark (Paragraph 0031 teaches that the operator is able to image the body with an ultrasound probe that moves to different probe positions. Paragraph 0042 teaches that the position and direction of the probe is known with respect to the ultrasound image. Paragraph 0034 teaches that the ultrasound image can be taken of the body and it is discussing imaging of the heart and liver); 
calculate position specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition of the incidental information assigned to the ultrasonic image (Paragraph 0041 teaches that the position and direction of the probe is known with respect to the ultrasound image. Paragraph 0034 teaches that the ultrasound image can be taken of the body and it is discussing imaging of the heart and liver);
extract from a plurality of first images obtained in a past, a second image assigned with incidental information including position specifying information corresponding to the calculated position specifying information (Paragraphs 0045-0047 teach that the second determination includes the comparison of the ultrasonic image with a series of standard images that are saved by monitoring the imaging procedures. 
display the second image (Fig. 5 shows the three flagged images for the heart standard images 51 and two for the liver images 52).

Regarding claim 4, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Nakamura further teaches an ultrasound diagnostic apparatus, wherein: 
the second image is one of a plurality of second images extracted by the processing circuitry (Fig. 5 shows the three flagged images for the heart standard images 51 and two for the liver images 52); and
the processing circuitry is configured to extract at least one third image that is similar to the ultrasonic image from the plurality of extracted second images, based on image feature amounts based on pixel values of the ultrasonic image and the second images (Paragraph 0043 teaches that the ultrasound image can be compared to the standard image based on the correlation of the pixel values. This comparison assists in deciding which image is stored.).

Regarding claim 5, Nakamura teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
Nakamura further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to: 
extract the plurality of second images that are similar to the image specifying information calculated with respect to the ultrasonic image from the first images, based on the position specifying information calculated with respect to the ultrasonic image and the position specifying information 

Regarding claim 6, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Nakamura further teaches an ultrasound diagnostic apparatus, wherein the incidental information is a body mark assigned with a probe mark (Paragraph 0031 teaches that the operator is able to image the body with an ultrasound probe that moves to different probe positions. Paragraph 0042 teaches that the position and direction of the probe is known with respect to the ultrasound image. Paragraph 0012 teaches that these imaging procedures hold information like, imaging part, an imaging direction, and the contact position and direction of a probe in capturing an ultrasound image. Fig. 5 shows the probe direction information in relation to the body).

Regarding claim 7, Nakamura teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
Nakamura further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to change how to calculate the imaging information in accordance with a shape of the probe mark (Paragraph 0048 teaches the position and direction of the probe and how to change it to acquire ultrasound images at other positions).

Regarding claim 8, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

incidental information assigned to the ultrasonic image includes a direction of an image according to the ultrasonic image and a body mark, and incidental information assigned to the first images includes an direction of the first images and a body mark (Paragraph 0048 teaches that the arrow 60 shows the position and direction of the probe for the ultrasound images and the body is shown in area 50. Arrows 61 and 62 show the position for the other standard images and images 51 and 52 are displayed and are the standard images); and 
the processing circuitry is configured to
change a direction of the image according to the ultrasonic image or a direction of the image according to the first images in a manner so that the direction of the image according to the ultrasonic image and the direction of the image according to the first images match with each other (Paragraph 0048 teaches that the movement according to the position of the probes for the standard images would change the ultrasound images to that position and view) and
in accordance with this change, change a shape of a body mark assigned to the ultrasonic image or the first images (Paragraph 0039 teaches that the standard images have images of different parts of the heart. So, if the ultrasound image’s probe position changes in order to match the standard images, the view of ultrasound image would change as well).

Regarding claim 14, Nakamura teaches an ultrasound diagnostic apparatus comprising processing circuitry configured to: 
obtain an ultrasonic image assigned with incidental information as imaging information, the incidental information including at least one of a body mark and a probe mark, the body mark corresponding to an imaged region at a time when a subject is imaged with an ultrasonic probe, the probe mark defining a position where the ultrasonic probe locates on the body mark (Paragraph 0031 teaches that the operator is able to image the body with an ultrasound probe that moves to different probe positions. Paragraph 0042 teaches that the position and direction of the probe is known with respect to the 
calculate image specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition of the incidental information assigned to the ultrasonic image (Paragraph 0041 teaches that the position and direction of the probe is known with respect to the ultrasound image. Paragraph 0034 teaches that the ultrasound image can be taken of the body and it is discussing imaging of the heart and liver); and 
store the position specifying information in association with the ultrasonic image in a predetermined storage device (Paragraphs 0034-0035 teach that the storage 33 is able to hold the ultrasound images).

Regarding claim 15, Nakamura teaches a medical image processing apparatus comprising processing circuitry configured to: 
obtain an ultrasonic image assigned with incidental information as imaging information, the incidental information including at least one of a body mark and a probe mark, the body mark corresponding to an imaged region at a time when a subject is imaged with an ultrasonic probe, the probe mark defining a position where the ultrasonic probe locates on the body mark (Paragraph 0031 teaches that the operator is able to image the body with an ultrasound probe that moves to different probe positions. Paragraph 0042 teaches that the position and direction of the probe is known with respect to the ultrasound image. Paragraph 0034 teaches that the ultrasound image can be taken of the body and it is discussing imaging of the heart and liver);
calculate position specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition of the incidental information assigned to the ultrasonic image (Paragraph 0041 teaches that the position and direction of the probe is known with respect to the ultrasound image. Paragraph 0034 teaches that the ultrasound image can be taken of the body and it is discussing imaging of the heart and liver);

display the second image (Fig. 5 shows the three flagged images for the heart standard images 51 and two for the liver images 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (PGPUB No. US 2018/0256135) in view of Otake et al. (JP 2004-057379).

Regarding claim 2, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the observation of probe positional information to the body, Otake teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to correlate at least one of the body mark and the probe mark with a three-dimensional model based on the calculated position specifying information (Paragraph 0070 teaches that Fig. 9 shows the three-dimensional model and that the model represents the probe mark 550. Fig. 9 shows the ultrasound image as well as a probe position on a model).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Otake’s teaching of the use of a three-dimensional model. This modified apparatus would allow a user to eliminate or reduce the displacement of a probe position due to varying physiques of the patients’ bodies (Paragraph 0007 of Otake). 

Regarding claim 10, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Nakamura is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second image from the plurality of first images using a probe mark selected on a human body model, as a search key.
In an analogous imaging field of endeavor, regarding the observation of probe positional information to the body, Otake teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second image from the plurality of first images using a probe mark selected on a human body model, as a search key (Paragraph 0003 teaches that the probe mark can be looked up with a track ball and the user can select an image that is desired. Fig. 12 further shows the probe mark and its relation to an ultrasound image).


Regarding claim 11, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Nakamura is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second images from the plurality of first images using a probe mark selected on a body mark, as a search key.
In an analogous imaging field of endeavor, regarding the observation of probe positional information to the body, Otake teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second images from the plurality of first images using a probe mark selected on a body mark, as a search key (Paragraph 0070 teaches that Fig. 9 shows the three-dimensional model and that the model represents the probe mark 550. Fig. 9 shows the ultrasound image as well as a probe position on a model. Paragraph 0003 teaches that the probe mark can be looked up with a track ball and the user can select an image that is desired. Fig. 12 further shows the probe mark and its relation to an ultrasound image).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Otake’s teaching of searching an image using a probe position on a body. This modified apparatus would allow a user to eliminate or reduce the displacement of a probe position due to varying physiques of the patients’ bodies (Paragraph 0007 of Otake).

Regarding claim 13, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the observation of probe positional information to the body, Otake teaches an ultrasound diagnostic apparatus, wherein the position specifying information has a predetermined range (Paragraph 0043 teaches that the three-dimensional model is specified with a use range).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Otake’s teaching of a predetermined range. This modified apparatus would allow a user to eliminate or reduce the displacement of a probe position due to varying physiques of the patients’ bodies (Paragraph 0007 of Otake).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (PGPUB No. US 2018/0256135) in view of Roger (PGPUB No. US 2019/0076125).

Regarding claim 3, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Nakamura is silent regarding an ultrasound diagnostic apparatus, wherein the incidental information further includes an annotation.
In an analogous imaging field of endeavor, regarding the organization of ultrasound images during acquisition, Roger teaches an ultrasound diagnostic apparatus, wherein the incidental information further includes an annotation (Paragraph 0028 teaches that the position of the probe can be acknowledged by the annotations. Fig. 3 shows the display of the annotations on an ultrasound image of a specific anatomy).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Roger’s teaching of an annotation. This modified apparatus would allow a user to the ability to implement the annotation methods needed to be flexible to 

Regarding claim 12, Nakamura teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Nakamura is silent regarding an ultrasound diagnostic apparatus, wherein: 
the incidental information includes an annotation; and 
the processing circuitry is configured to extract the second image from the plurality of first images using as a search key, a character string included in the annotation and a position where the annotation locates on the ultrasonic image.
In an analogous imaging field of endeavor, regarding the organization of ultrasound images during acquisition, Roger teaches an ultrasound diagnostic apparatus, wherein: 
the incidental information includes an annotation (Paragraph 0028 teaches that the position of the probe can be acknowledged by the annotations. Fig. 3 shows the display of the annotations on an ultrasound image of a specific anatomy); and 
the processing circuitry is configured to extract the second image from the plurality of first images using as a search key, a character string included in the annotation and a position where the annotation locates on the ultrasonic image (Fig. 3 shows that the annotation 315 is the date. Paragraph 0026 teaches the annotation of displayed images, which include symbols. Paragraph 0022 teaches that the researcher is able to look up only images with annotations as the metadata can be filtered).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Roger’s teaching of searching images via annotating features. This modified apparatus would allow a user to the ability to implement the annotation methods needed to be flexible to catch peculiar or unexpected anomalies in patients. Furthermore, this would increase the speed and efficiency of annotating (Paragraph 0001 of Roger).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (PGPUB No. US 2018/0256135) in view of Roger (PGPUB No. US 2019/0076125) further in view of Toma et al. (PGPUB No. US 2012/0316441).

Regarding claim 9, modified Nakamura teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Nakamura and Roger is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to compare image feature amounts based on pixel values in locations other than a lesion region which is prone to change in shape, with respect to the ultrasonic image and the second images.
In an analogous imaging field of endeavor, regarding ultrasound imaging of regions prone to shape change, Toma teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to compare image feature amounts based on pixel values in locations other than a lesion region which is prone to change in shape, with respect to the ultrasonic image and the second images (Paragraph 0161 teaches that the image regions can compare pixels other than those associated with the ROI. Paragraph 0190 teaches that the ROI can be a lesion and other parts of the body, other than breast, can be imaged like liver, carotid artery, or prostate gland).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakamura and Roger with Toma’s teaching of comparing pixel values other than that of a lesion. This modified apparatus would allow a user to accurately diagnose the areas of interest and reduce the possibility of image degradation (Paragraph 0004 of Toma).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793